DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is reprinted below:
1. (Currently Amended) A method comprising: determining whether a current new data indicator in a current sidelink grant matches a last received new data indicator in a last received sidelink grant for a first hybrid automatic repeat request process; 

in response to determining that the current new data indicator matches the last received new data indicator, determining whether a first positive acknowledgement has been transmitted in response to the last received sidelink grant; and 

in response to determining that the first positive acknowledgement has been 
transmitted in response to the last received sidelink grant: 

ignoring the current sidelink grant by skipping the current sidelink grant; and 

transmitting a second positive acknowledgment.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 2019/0268903) from the same or similar field of endeavor teaches:
[0105] In this case, since collision may be persistently generated due to different transmission or reception, the UE may simultaneously transmit the SR. In other words, when ACK is not transmitted for a predetermined time due to collision, the terminal may perform dedicated UL transmission through the SR. The network may transmit a UL grant only for the case of the SR of the terminal that has not transmitted ACK. In this case, the terminal that has transmitted ACK may skip UL transmission for the received UL grant.

Lee fails to explicitly teach 
matches a last received new data indicator in a last received sidelink grant for a first hybrid automatic repeat request process; 

in response to determining that the current new data indicator matches the last received new data indicator, determining whether a first positive acknowledgement has been transmitted in response to the last received sidelink grant; 

Medles (US 2019/0222394) from the same or similar field of endeavor teaches:
[0030] After receiving the DCI, the UE may be configured to determine whether the DAI is assigned. In an event that the DAI field is assigned (e.g., V.sub.T-DAI,m.sup.UL=1), the UE may be configured to generate a HARQ-ACK codebook and multiplex the HARQ-ACK information in the uplink channel transmission. The UE may transmit the HARQ-ACK feedback on the uplink channel (e.g., PUSCH). In an event that the DAI field is not assigned (e.g., V.sub.T-DAI,m.sup.UL=0), the UE may be configured not to generate a HARQ-ACK codebook for multiplexing in the uplink channel transmission. The UE may skip the HARQ-ACK feedback transmission on the uplink channel (e.g., PUSCH). Accordingly, the UE may be able to determine whether to skip the HARQ-ACK feedback transmission according to an indication (e.g., DAI) in the DCI. When the HARQ-ACK feedback transmission can be skipped, the UE may be able to reduce uplink signaling overheads, avoid radio interference and save UE power consumption.

Medles fails to explicitly teach 
1. (Currently Amended) A method comprising: determining whether a current new data indicator in a current sidelink grant matches a last received new data indicator in a last received sidelink grant for a first hybrid automatic repeat request process; 

in response to determining that the current new data indicator matches the last received new data indicator, determining whether a first positive acknowledgement has been transmitted in response to the last received sidelink grant; 

Selvaganapathy (US 2021/0084694) from the same or similar field of endeavor teaches:
[0137] In one embodiment, the gNB may send two DCIs where the first DCI scrambled with the dedicated RNTI contains ACK for the UE whose transmission it was able to decode successfully and the second DCI scrambled with the common RNTI contains NACK for all other UEs. In case the gNB detects one of the UE successfully on the PUSCH but deduces based on the total interference/signal level or the presence of other reference signal(s), the possibility of other competing UE(s), the gNB may also send NACK using common RNTI for other UE which failed the CBS access for retransmission of the PUSCH. The second DCI indicating NACK may then include allocation of multiple PUSCH resources for retransmission when the gNB determines that there may have been failed PUSCH transmissions. The UE monitors two DCIs—first DCI scrambled with dedicated RNTI for ACK and a second DCI scrambled with common RNTI for NACK. In case a UE receives ACK in the first DCI, it ignores the second DCI. In case a UE does not receive an ACK in the first 

Selvaganapathy fails to explicitly teach 
1. (Currently Amended) A method comprising: determining whether a current new data indicator in a current sidelink grant matches a last received new data indicator in a last received sidelink grant for a first hybrid automatic repeat request process; 

in response to determining that the current new data indicator matches the last received new data indicator, determining whether a first positive acknowledgement has been transmitted in response to the last received sidelink grant; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419